Citation Nr: 1712689	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  07-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, including gastroesophageal reflux disease, to include as secondary to service-connected major depressive disorder.

2.  Entitlement to an effective date prior to January 3, 2012, for special monthly compensation based on the need for aid and attendance, to include whether the January 3, 2012, statement was a valid notice of disagreement as to the aid and attendance issue.

3.  Entitlement to special monthly compensation based on the loss of use of a lower extremity. 

4.  Entitlement to an automobile allowance or specially adapted equipment. 

5.  Entitlement to special home adaptation or specially adapted housing.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.  He died in October 2015.  The individual listed as the appellant in the case caption, above, is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.  

A February 2010 rating decision denied the Veteran's claim for service connection for a gastrointestinal disorder.  In November 2010 and in August 2013, the Board issued decisions denying that claim.  After each decision, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) and the Court subsequently vacated each of the Board's decisions, remanding the matter for additional development.  Most recently, the Board remanded the matter in April 2015.  At that time, the Board also remanded the matters related to the effective date for aid and attendance benefits, entitlement to special monthly compensation for the loss of use of the lower extremities, and entitlement to an automobile allowance or special adaptive equipment.  These matters were remanded for issuance of a statement of the case to address statements of disagreement submitted on the Veteran's behalf, as well as to have a rating decision related to the automobile allowance issue added to the claims file.

Following the Board's April 2015 remand, an August 2015 statement of the case was issued related to the issue of whether an earlier effective date was warranted for the award of special monthly compensation based on the need for aid and attendance.  Also on this statement of the case, the RO added the issue of whether the notice of disagreement (NOD) received on January 3, 2012, was a valid NOD as to the aid and attendance issue.  The Board has recharacterized that issue as part of the earlier effective date issue with regard to the aid and attendance benefit.  Then, a September 2015 statement of the case was issued related to the matter of whether the Veteran was entitled to special monthly compensation based on the loss of use of a lower extremity.  Timely substantive appeals were received related to both statements of the case.  

Also in September 2015, a rating decision was issued related to the matter of whether the Veteran was entitled to automobile or other conveyance and adaptive equipment, and continuing the denials related to special home adaptation and specially adapted housing.  The Veteran's representative submitted an NOD on his behalf in September 2015.  The Veteran died the following month.  

Although it is yet unclear whether the Veteran's surviving spouse has been appointed as the substitute appellant, which is discussed further in the remand, below, the case caption lists her as the appellant.  This is in order to keep the matter consistent with VA's internal case tracking database (VACOLS), which lists her as the appellant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in October 2015, during the pendency of this appeal.  The appellant was awarded benefits on the basis of the award of service connection for the cause of the Veteran's death.  See January 2016 rating decision.  Accordingly, the appellant has been deemed to be a "surviving spouse" within the meaning of VA regulations. 

In November 2015, the Veteran's surviving spouse submitted a VA form 21-0847 Request for Substitution of Claimant Upon Death of Claimant.  A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010 (b), (c)(1), (e) (2016).  The AOJ's decision in this regard is appealable.  38 C.F.R. § 3.1010(e)(2).

In this case, a review of the entire claims file, which includes electronic records in both Virtual VA and the Veterans Benefits Management System, reveals that the AOJ has yet to issue a decision related to the surviving spouse's November 2015 Request for Substitution.  Moreover, a June 2016 Deferred Rating Decision is indicative of a denial of the Request for Substitution on at least one issue (specially adapted housing).  The author of the document explains substitution is not appropriate for the housing benefit because it is not a periodic monetary benefit.  No mention is made of the matter of automobile allowance or adaptive equipment.  Further, the Deferred Rating Decision instructs the reader to send a letter of decision to the surviving spouse and her attorney.  There is no evidence in the claims folder that any such letter or other decisional document has been issued related to the substitution request as to any of the matters on appeal at the time of the Veteran's death.  In fact, as recent at October 2016, the surviving spouse's attorney wrote to VA requesting a statement of the case on the automobile allowance issue.  It is clear that he has not received any document related to the substitution request.  Yet, the AOJ recertified the matters on appeal to the Board.  See June 2016 and July 2016 VA Forms 8.

Prior to any action by the Board on the merits of these appeals, the AOJ must determine whether the surviving spouse is a valid substitute for the purpose of continuing the Veteran's appeals.  It appears that the AOJ may be denying the request on at least one issue, perhaps more.  Readjudication of that eligibility is necessary as VA regulation specifically allows the surviving spouse to appeal any adverse substitution determination.  38 C.F.R. § 3.1010(e)(2).  Furthermore, it does not appear that the surviving spouse was provided with notice of the substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's surviving spouse a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010. Afford het the opportunity to submit additional evidence or argument in furtherance of the claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2.  Adjudicate whether the surviving spouse is eligible to substitute for the deceased Veteran for the purpose of continuing the appeals for entitlement to service connection for a gastrointestinal disorder; entitlement to an effective date prior to January 3, 2012, for special monthly compensation based on the need for aid and attendance, to include whether the January 3, 2012, statement was a valid NOD; entitlement to special monthly compensation based on the loss of use of a lower extremity; entitlement to an automobile allowance or specially adapted equipment; and entitlement to specially adapted housing.  Send the surviving spouse appropriate notice with respect to her status as a substituted party, or lack thereof.

3.  If the surviving spouse is deemed to be a proper substitute for continuing the claims on appeal, then readjudicate the claims after allowing her and her representative the appropriate time to submit evidence supportive of her contentions.  If either of the benefits is denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




